Citation Nr: 1739131	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there has been new and material evidence to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right ankle strain.

3.  Whether there has been new and material evidence to reopen a claim for entitlement to service connection for a left knee strain, and if so, whether service connection is warranted.

4.  Whether there has been new and material evidence to reopen a claim for entitlement to service connection for lumbosacral degenerative disc disease, and if so, whether service connection is warranted.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 1971 to December 1973, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issues of entitlement to service connection for: right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for a back condition and left knee condition in a May 1987 rating decision.  The Veteran did not appeal or submit new and material evidence within the requisite period, and therefore the May 1987 rating decision became final.

2.  Evidence received since the May 1987 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a left knee disability, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A July 2005 rating decision denied claims of entitlement to service connection for tinnitus and a back disability.  The Veteran did not appeal or submit new and material evidence within the requisite period, and therefore the July 2005 rating decision became final.

4.  Evidence received since the July 2005 rating decision is new, relates to unestablished facts necessary to substantiate the claim for service connection for tinnitus, and raises the reasonable possibility of substantiating that claim.

5.  The probative, competent evidence is against a finding that the Veteran's tinnitus is related to active duty service.  

6.  Evidence received since the July 2005 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a back disability, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

7.  The probative, competent evidence is against a finding that the Veteran's right ankle strain is related to active duty service.  

8.  The probative, competent evidence supports a finding that the Veteran's right lower extremity peripheral neuropathy is related to his service-connected diabetes mellitus.

9.  The probative, competent evidence supports a finding that the Veteran's left lower extremity peripheral neuropathy is related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision that denied the Veteran's claims for entitlement to service connection for a back condition and left knee condition is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  Evidence received since the May 1987 rating decision for the claim of entitlement to service connection for a left knee disability is not new and material and, therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2005 rating decision that denied the Veteran's claims for entitlement to service connection for tinnitus and a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  Evidence received since the July 2005 rating decision for the claim of entitlement to service connection for a back disability is not new and material and, therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

7.  The criteria for entitlement to service connection for a right ankle strain have not been met.  §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

8.  The requirements for entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 

9.  The requirements for entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

In the initial May 1987 rating decision, the RO denied entitlement to service connection for a back condition and left knee condition because these disabilities were not noted in the Veteran's separation examination, inferring that there was no nexus between the Veteran's current disability and active duty service.  The Veteran did not submit a timely notice of disagreement or provide additional evidence within the requisite appeal period.  Therefore, the May 1987 rating decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  

In a July 2005 rating decision, the RO denied entitlement to service connection for tinnitus because there was no nexus between the Veteran's current disability and active duty service.  The RO also denied reopening the claim for service connection for a back disability as new and material evidence had not been received.  The Veteran did not submit a timely notice of disagreement or provide additional evidence within the requisite appeal period.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

In June 2013, the AOJ denied the claims for entitlement to service connection for a spinal disability, left knee disability, and tinnitus on the merits finding that the disabilities were not caused or aggravated by active duty service.  The Board notes, however, that RO decisions are not binding on the Board's determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Back and left knee

The new evidence received after the last final rating decision includes, in relevant part, VA treatment records showing ongoing treatment for a spinal and left knee disability, private treatment notes related to the Veteran's spine, to include spinal injection treatment, and a May 2013 VA examination that provided negative nexus opinions for the Veteran's current spinal and left knee disabilities and active duty service.

Although the above cited evidence is new, in that it was not of record as of the time of the rating decisions discussed above, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claims.  None of the evidence submitted suggests a nexus between the Veteran's active duty service and his current spinal and left knee disabilities.  In fact, the new evidence actually indicates these disabilities are not related to service.    

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left knee disability and low back disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen these claims is denied.

Tinnitus 

Evidence submitted and obtained since the July 2005 rating decision includes private treatment records, VA treatment records, a May 2013 VA examination report, and lay evidence.  Notably, the Veteran submitted audiometric testing performed in September 2016 that showed moderately-severe high frequency hearing loss.  The Veteran offered testimony about how he began experiencing high pitch ringing in the ears starting in 2008, and that his military occupational specialty (MOS) was that of a communication center specialist, which had a high probability of hearing loss.    

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in July 2005, and the evidence is material because it relates to unestablished facts necessary to substantiate the underlying service connection claims.  Specifically, the evidence suggests excessive noise exposure during service with subsequent development of tinnitus.  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for tinnitus is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus 

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  The Veteran reported that he has developed consistent high pitch ringing in the ears, and that it is more prevalent when it is quiet.  The Veteran testified that he began experiencing tinnitus in 2008, but that it has become worse since then.  

The record reflects a diagnosis of tinnitus during the pendency of the appeal.  The Veteran also reported experiencing ringing in his ears.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints or diagnosis of tinnitus.  However, the Veteran's service personnel records indicate that he served as a communications center specialist.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for tinnitus for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Veteran underwent VA examination in May 2013, wherein he was diagnosed with bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  As rationale the VA examiner noted that the Veteran's tinnitus began 17 years prior, which was long after separation from service, and that there were no reports of tinnitus in the claims file.  

Overall, the Board finds that service-connection is not warranted for tinnitus.  The Veteran is competent to diagnose tinnitus as it is capable of lay observation.  In that regard, at the May 2013 VA examination the Veteran reported first experiencing tinnitus 17 years prior, or approximately 1996.  At his hearing, the Veteran dated the onset of tinnitus to 2008.  In either case, the Veteran's tinnitus started decades after his separation from service.  The examiner found this significant in offering the negative nexus opinion.  There is no evidence suggesting that tinnitus began during service or within one year of service, and there is no competent evidence indicating that the current tinnitus is related to military service, to include exposure to loud noises during service.  As such, the claim must be denied.  

Right ankle

As it pertains to a current disability, the Veteran has been diagnosed with a right ankle strain during the course of the appeal.  Therefore, the Board finds that there is a current disability for service connection purposes.  

As it pertains to an in-service event or injury, the Board notes that the Veteran injured his right foot playing basketball in February 1972, and that he was diagnosed with a right ankle sprain around that time.  He also sprained his ankle in June 1973 playing softball.  The Veteran reported having foot trouble in his Report of Medical History at separation from service, but his separation physical examination was normal and showed no physical defects.  

As it pertains to a nexus between the current disability and active duty service, the Board notes that the sum of the evidence is negative to the Veteran's claim.  The Veteran underwent VA examination in connection with his claim in May 2013, at which time he reported that he developed right ankle pain in 2000, but that he had not sought treatment for his symptoms.  The Veteran reported that he was employed with the United States Postal Service and that he drove and delivered mail for them, but that he had not injured or sprained his ankle recently.  He also asserted that his ankle hurt more at the end of the day, but that there was no locking, giving out, or swelling.  On physical examination the Veteran had a reduced range of motion in the ankle but had normal strength and stability.  The VA examiner opined that it was less likely than not that the Veteran's right ankle strain was incurred in, or caused by an in-service event or injury.  In making this determination the VA examiner reasoned that there was no evidence of complaints of ankle pain until 2000, several decades after separation from service, and that the current ankle disability was likely incurred after service.  

The Board affords this opinion great probative weight because it is based on a physical examination of the Veteran and a review of the claims file.  The Board notes that despite the Veteran's ankle injury in service, his separation examination was normal.  Moreover, he did not seek treatment or complain of ankle symptoms until more than 25 years after separation from service.  In fact, despite his allegations of ankle pain since 2000, he did not seek treatment or mention this disability until the VA examination, even though he has received treatment from VA since approximately 2003.  Moreover, the VA examiner pointed to an alternate etiology, inferring that his work duties with the Postal Service may have caused his symptoms.  There are no other opinions, and there is no other evidence other than the Veteran's lay statements to suggest a nexus between the Veteran's current disability and active duty service.  

While the Veteran believes that his current ankle disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of recurrent ankle strains is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his ankle disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current ankle disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Bilateral lower extremities

The Veteran has asserted that he has peripheral neuropathy of the bilateral lower extremities that is related to his service-connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with peripheral neuropathy of the lower extremities.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for or a diagnosis of lower extremity peripheral neuropathy during active duty service.  It appears as though the Veteran was not diagnosed with peripheral neuropathy until May 2011, many years after separation from service.  In fact, the Veteran has not contended that his peripheral neuropathy is related to active duty service, and instead contended that it is related to his service-connected diabetes.  Therefore, the inquiry will shift to whether the Veteran's peripheral neuropathy is related to one of his service-connected disabilities.  

As it pertains to a nexus between the Veteran's bilateral lower extremity peripheral neuropathy and his service-connected diabetes, there is a positive opinion of record.  In October 2016, the Veteran's private treatment provider indicated that the Veteran had tingling and numbness in the arms and lower extremities, and that his lower extremity tingling and numbness was due to diabetic peripheral neuropathy.  This opinion is afforded great probative weight because it is based on physical examinations of the Veteran and a review of his symptoms.  Moreover, this finding is consistent with the Veteran's own assertions.  

The Board notes that a December 2011 VA examiner did not provide an opinion as to the Veteran's peripheral neuropathy but in essence denied that the Veteran had any diabetes mellitus complications such as peripheral neuropathy.  It appears that peripheral neuropathy developed since that examination.


ORDER

New and material evidence has been received that is sufficient to reopen the claim for entitlement to service connection for tinnitus.

Entitlement to service connection for tinnitus is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability, the appeal is denied.

Entitlement to service connection for a right ankle strain is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus is granted.



REMAND

Regrettably, a remand is necessary for proper development of the issues of sleep apnea, right upper extremity neuropathy, and left upper extremity neuropathy.  As it pertains to the Veteran's sleep apnea, the Veteran has contended that his sleep apnea is related to his service-connected diabetes mellitus with hypertension, and he submitted medical articles showing the relationship between sleep apnea and diabetes and hypertension.  38 C.F.R. § 3.310.  The AOJ has denied this claim because there is no nexus between these disabilities as it pertains specifically to the Veteran.  

However, the Board notes that there has been no VA examination in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has a current diagnosis of sleep apnea that has been confirmed by sleep studies, and he has submitted medical articles to the record suggesting a relationship between sleep apnea and diabetes and hypertension.  Given that there is insufficient competent medical evidence for VA to make a decision on the claim, the Board finds that a VA opinion is necessary to determine whether there is a nexus between his sleep apnea and his service-connected diabetes with hypertension.  McLendon, 20 Vet. App. at 83.  

As it pertains to the Veteran's bilateral upper extremity peripheral neuropathy, the Veteran underwent VA examination in connection with his claim for diabetes mellitus in December 2011, and at the time the VA examiner noted that the Veteran had no complications of diabetes mellitus, to include peripheral neuropathy.  Based on this lack of diagnosis, the AOJ denied the Veteran's upper extremity peripheral neuropathy claims.  However, in October 2016 the Veteran's private treatment provider submitted a statement indicating that the Veteran had numbness and tingling in the arms and that he had seen a neurologist who believed that this was due to overuse symptoms.  As previously noted, the private treatment provider indicated that the lower extremity tingling and numbness was due to diabetic peripheral neuropathy, but no opinion was provided as to whether the Veteran's upper extremity tingling and numbness was due to diabetic peripheral neuropathy.  Regardless, the Board has determined that the Veteran's neurology treatment notes for his upper extremity peripheral neuropathy would be useful in making the determination.  

Moreover, another VA examination is necessary given the new private medical evidence.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from February 2014 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record private treatment records from the Veteran's neurologist who examined his upper extremities, as well as any occupational therapy treatment notes.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Schedule the Veteran for a neurological examination to determine the nature and etiology of his claimed upper extremity peripheral neuropathy.  The claims file should be reviewed by the examiner and all necessary testing should be performed.    

After review of the claims file, the examiner should list all neurological disorders affecting the upper extremities, and for each diagnosed disorder opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is (a) caused by; or (b) worsened beyond the normal progression as a result of his service-connected diabetes mellitus with hypertension.  If the examiner finds that any disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected diabetes mellitus with hypertension.  The VA examiner should consider the private treatment provider's statement from October 2016 that the Veteran has numbness and tingling in both the upper and lower extremities, and that the lower extremity numbness and tingling is due to diabetic peripheral neuropathy.  

A complete medical rationale must be provided for any opinion expressed.  

4.  Send the claims file to a VA examiner for an opinion regarding the etiology of the Veteran's sleep apnea.  If an examination is deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is (a) caused by; or (b) worsened beyond the normal progression as a result of his service-connected diabetes mellitus with hypertension.  If the examiner finds that the sleep apnea has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected diabetes mellitus with hypertension.  

A complete medical rationale must be provided for any opinion expressed.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for service connection for sleep apnea and peripheral neuropathy of the left and right upper extremities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


